Citation Nr: 0214518	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  98-12 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than December 22, 
1995, for the award of a 100 percent rating for post-
traumatic stress disorder (PTSD), to include the issue of 
whether a timely notice of disagreement was filed.

REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Esq.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
INTRODUCTION

The veteran had active military service from April 1964 to 
April 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision, which 
awarded service connection and a 100 rating for PTSD, 
effective from December 22, 1995.  In August 1999, the Board 
remanded the veteran's claim for consideration as to whether 
a timely notice of disagreement was filed concerning the 
effective date assigned for the 100 percent rating.  


FINDINGS OF FACT

1.  By a September 1996 rating decision, the RO granted 
service connection for PTSD and assigned a 100 percent 
rating, effective from December 22, 1995.

2.  In a cover letter dated September 23, 1996, the RO 
notified the veteran about the September 1996 rating 
decision, as well as the procedural and appellate rights 
available to him. 

3.  On November 19, 1996, the RO received a letter from the 
veteran which indicated disagreement with the effective date 
assigned for the 100 percent rating for PTSD. 


CONCLUSION OF LAW

A timely notice of disagreement was filed concerning the 
issue of entitlement to an earlier effective date for a 100 
percent rating for PTSD.  38 U.S.C.A. § 7105(a), (b), (c) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 19.34, 20.101(c), 
20.201, 20.300, 20.302(a), 20.305 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a September 1996 rating decision, the RO granted service 
connection for PTSD and assigned a 100 percent rating, 
effective from December 22, 1995.  In a cover letter dated 
September 23, 1996, the RO notified the veteran about the 
September 1996 rating decision, as well as the procedural and 
appellate rights available to him.  In a VA Form 9 (Appeal to 
the Board) dated in February 1998 and associated with the 
claims file on February 19, 1998, the veteran's attorney 
requested an earlier effective date of the 100 percent 
rating. 

In its August 1999 remand, the Board raised the question of 
whether a timely notice of disagreement had been filed 
concerning the effective date established by the September 
1996 rating decision.  

Whether a notice of disagreement has been filed on time is an 
appealable issue.  38 C.F.R. §§ 19.34, 20.101(c) (2002).  If 
a claimant fails to complete an appeal within the required 
time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the timeliness standards for 
filing appeals to the Board are prescribed by law and 
regulation.  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.302(a) (2002). 

The notice of disagreement must be filed with the VA office 
from which the claimant received notice of the determination 
being appealed unless notice has been received that the 
applicable VA records have been transferred to another VA 
office.  38 C.F.R. § 20.300 (2002).  Generally, a claimant, 
or his or her representative, must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within on year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of the 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(a) (2002).

When these Rules require that any written document be filed 
within a specified period of time, a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed.  In the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by the Department of Veterans Affairs.  In calculating this 
5-day period, Saturdays, Sundays and legal holidays will be 
excluded.  38 C.F.R. § 20.305 (2002).

Under the circumstances described above, the veteran had 
until September 23, 1997, to file a timely notice of 
disagreement concerning the effective date assigned for the 
100 percent rating assigned for his service-connected PTSD. 

The veteran's attorney has argued (at a March 2000 local 
hearing and an April 2002 video conference hearing) that a 
timely notice of disagreement was submitted.  In fact, in 
March 2000, he submitted a copy of a letter from the veteran 
to the RO dated on November 18, 1996, in which the veteran 
indicated disagreement with the effective date of the 100 
percent rating for PTSD.  (It does not appear that, prior to 
March 2000, this letter or a copy thereof was associated with 
the claim file).  In addition, the veteran's attorney 
submitted a copy of a Receipt for Certified Mail dated on 
November 18, 1996, indicating that a letter was sent from the 
veteran to the Jackson RO, and a copy of a Return Receipt, 
dated on November 19, 1996, indicating that receipt of the 
same letter was acknowledged by an RO representative. 

At the April 2002 hearing, the veteran testified that (a) he 
wrote the letter dated on November 18, 1996, (b) that he 
intended the letter to indicate disagreement with the 
effective date assigned by the September 1996 rating 
decision, and (c) that the Certified Receipt and Return 
Receipt submitted by his attorney in March 2000 were 
affiliated with this letter.  The veteran's spouse also 
attended the hearing and had the original Return Receipt with 
her.  

In light of the documents submitted by the veteran's attorney 
(the November 1996 letter, and the copies of the Receipt for 
Certified Mail and Return Receipt), and in light of the 
veteran's testimony, the Board finds that the November 1996 
letter is sufficient to constitute a timely notice of 
disagreement with the effective date established by the 
September 1996 rating decision.  Therefore, the Board will 
consider, on the merits, the claim concerning entitlement to 
an earlier effective date for a 100 percent rating for PTSD. 

In light of the Board's determination that a timely notice of 
disagreement was filed, there is no need to discuss the 
applicability of the Veterans Claims Assistance Act of 2000 
on this issue, because it has become moot.  See 38 U.S.C. §§ 
5102, 5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified, as amended, at 38 
C.F.R.. §§ 3.102, 3.156(a), 3.159, and 3.126). 

ORDER

A timely notice of disagreement having been filed concerning 
the issue of entitlement to an earlier effective date for a 
100 percent rating for PTSD, this claim will be considered on 
its merits. 

REMAND

Because the veteran filed a timely notice of disagreement, 
the RO must provide him with a statement of the case 
concerning the issue of entitlement to an effective date 
earlier than December 22, 1995, for the award of a 100 
percent rating for PTSD.  Manlincon v. West, 12 Vet. App. 238 
(1999) (When a notice of disagreement is filed, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of a statement of the case).  Statements of the case 
must be issued at the RO level.  See Chairman's Memorandum 
No. 01-02-01, Paragraph 9.c(3) (Jan. 29, 2002).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

Provide the veteran and his 
representative with a statement of the 
case that conforms with 38 U.S.C.A. 
§ 7105(d)(1) (West 1991); in particular, 
one that discusses the laws and 
regulations pertaining to the effective 
date assigned (in the September 1996 
rating decision) for the 100 percent 
rating for PTSD; a discussion of how such 
laws and regulations affect the RO's 
decision; and a summary of the reasons 
for such decision.  Give the veteran and 
his representative an opportunity to 
respond to the statement of the case.

The Board notes, however, that an appeal consists of a timely 
filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2002).  The Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination, or determinations, being 
appealed.  38 C.F.R. § 20.202 (2002).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2001) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

